Kelli P. McCoski, Esq.                    Informal Opinion County Attorney                              No. 95-54 County of Montgomery 123 Guy Park Avenue Amsterdam, N Y 12010
Dear Ms. McCoski:
You have asked whether a county can establish an area in front of a county office building as a Korean War Veteran Memorial Park. The county would like formally to dedicate this area as a park.
In our view, local governments, including counties, are authorized to dedicate land as parks. Local governments may adopt local laws, consistent with the Constitution and general State laws, in relation to their property, affairs and government and in relation to the management and use of their property. Municipal Home Rule Law § 10(1)(i) and (ii)(a)(6). A municipality may utilize this authority to dedicate land for park purposes. Gewirtz v City of Long Beach, 69 Misc. 2d 763 (Sup Ct Nassau Co 1972), affd on opinion below, 45 A.D.2d 841 (2d Dept 1974).
Once land has been dedicated as park land, it is held in public trust and may not be diverted to other uses or sold without authorization by the State Legislature. 1987 Op Atty Gen (Inf) 159; 1981 Op Atty Gen (Inf) 242.
We conclude that a county may dedicate land as a Korean War Veteran Memorial Park. The park land will be held in public trust and may not be diverted to other uses or conveyed without authorization by the State Legislature.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.
Very truly yours,
JAMES D. COLE
Assistant Attorney General in Charge of Opinions